EXHIBIT 10.12

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of September 24,
2002, by and between The Nautilus Group, Inc., a Washington corporation (the
“Company” or “Employer”), and Stephen Eichen (“Employee”). In consideration of
the premises and the mutual covenants and agreements hereinafter set forth, the
Company and Employee hereby agree as follows:

 

1. Employment. Employee is being hired as Vice President of Information
Technology. Employee shall (a) devote his/her professional entire time,
attention, and energies to his/her position, (b) use his/her best efforts to
promote the interests of Employer; (c) perform faithfully and efficiently
his/her responsibilities and duties, and (d) refrain from any endeavor outside
of his/her employment which interferes with his/her ability to perform his/her
obligations hereunder. Employee shall initially report to the President of the
Direct Division, and/or such other persons as may be designated by Employer, and
perform his/her job duties subject to his/her general supervision, orders,
advice and direction. Employee shall perform the duties normally associated with
the position and/or such duties as delegated and assigned by the Company.
Subject to the provisions of Section 7(b) herein, the Company retains the sole
discretion to change Employee’s position and/or duties as it deems appropriate.

 

Employee additionally agrees to abide by any general employment guidelines or
policies adopted by Employer such as those detailed in an employer’s handbook,
as such guidelines or policies may be implemented and/or amended from time to
time.

 

2. Salary. As compensation for services to be rendered hereunder, the Company
shall pay Employee an initial annual salary in the gross amount of one hundred,
ninety-five thousand dollars ($195,000). Said salary will be paid in accordance
with the Company’s existing payroll policies, and shall be subject to normal
and/or authorized deductions and withholdings. At the sole discretion of the
Company, Employee may also be granted bonuses and/or options to purchase
Employer’s stock from time to time. The amount of such bonus (if any) is
determined at the discretion of The Nautilus Group.

 

Employee will receive an annual bonus of $45,000.00 at completion of one-year of
employment. Or, Employee may receive relocation payment of $22,500 at the time
of the sale of Bellevue residence and an additional $22,500.00 at the time of a
new purchase of residence within 50-miles of The Nautilus Group, Inc. in
Vancouver, WA. Employee may also receive up to $10,000.00 bonus upon successful
completion of Dot-Corp before 2003 as defined by utilizing IP (Epiphanies
Interaction Platform) in the call center for Bowflex.

 

3. Stock Options. Pursuant to the Company’s current Stock Option Plan (the
“Plan”), the Company shall recommend that Employee receive options (“Options”)
to purchase 10,000 shares of Employer’s stock. The terms of any option grant
shall be governed by the Plan and a Stock Option Agreement (the “Option
Agreement”). Employee acknowledges that any stock options granted do not, and
will not, constitute wages or compensation. Unless otherwise provided in the
Plan or required by law, the Board of Directors of Employer shall have sole
discretion regarding the grant of options, price of options, the vesting
schedule and all other terms and conditions of the option grant.



--------------------------------------------------------------------------------

4. Expenses. The Company will reimburse Employee for all necessary and
reasonable travel, entertainment and other business expenses incurred by him in
the performance of his/her duties hereunder, upon receipt of signed itemized
lists of such expenditures with appropriate back-up documentation, and/or in
accordance with such other reasonable procedures as the Company may adopt
generally from time to time.

 

5. Health and Welfare Benefits. Upon satisfaction of eligibility criteria, the
Employee shall be eligible to receive employee benefits, if any, generally
provided to its employees by Employer, including, if provided, medical
insurance, paid-time off. Such benefits may be amended or discontinued by
Employer at any time.

 

The company will honor four weeks of paid-time off (PTO), upon commencement of
employment and each year thereafter. If you shall end your employment prior to
your one-year anniversary any accrued PTO not taken will not be reimbursed upon
termination.

 

You will be expected to relocate to the Vancouver, Washington geographic area
before September 2003. The company will reimburse for allowable moving expenses
as described under IRS publication 521 upon agreement of reviewing at least
three different relocation proposals. If you shall terminate your employment or
if your employment is terminated for cause prior to your one-year anniversary,
you will owe The Nautilus Group, Inc. any reimbursed amount. Employee will also
receive monthly payments for corporate housing at actual cost not to exceed
$1,500.00 per month for a period not to exceed ten months. This will be payable
on the first payroll check date of each month beginning on October 4, 2002.

 

6. Termination. The parties acknowledge that Employee’s employment with the
Company is “at-will” and may be terminated by either party with or without
cause. No one other than the President of the Company or the Board of Directors
has the power to change the at-will character of the employment relationship. As
discussed below, however, the various possible ways in which Employee’s
employment with the Company may be terminated will determine the payments that
may be due to Employee under this Agreement. As used in this Agreement, the
following terms have the following meanings:

 

(a) Cause. As used in this Agreement, Cause means (i) Employee’s indictment or
conviction in a court of law for any crime or offense that in Employer’s
reasonable judgment makes Employee unfit for continued employment, prevents
Employee from performing Employee’s duties or other obligations or adversely
affects the reputation of Employer; (ii) dishonesty by Employee related to
his/her employment; (iii) violation of a key Employer policy or this Agreement
by Employee (including, but not limited to, acts of harassment or
discrimination, use of unlawful drugs or drunkenness on Employer’s premises
during normal work hours); (iv) insubordination (i.e. conduct such as refusal to
follow direct orders of the President or other individuals(s) to whom Employee
reports; (v) dereliction of duty by Employee (e.g., failure to perform minimum
duties after warning) and reasonable opportunity to correct; (vi) Employee’s
competition with Employer, diversion of any corporate opportunity or other
similarly serious conflict of interest or self-dealing incurring to Employee’s
direct or indirect

 

2



--------------------------------------------------------------------------------

benefit and Employer’s detriment; (vii) intentional or grossly negligent conduct
by Employee that is significantly injurious to Employer or its affiliates;
(viii) Employee’s failure to meet the minimum goals of his position if such are
provided in writing to Employee, and as such goals may be amended from time to
time; and (ix) Employee’s death or disability (i.e., Employee’s inability to
perform the essential job functions of the position with or without a reasonable
accommodation).

 

(b) Good Reason. Good Reason shall mean a substantial diminution of employees’
job responsibilities, salary or overall benefits by Employer or a greater than
50 mile change in Employee’s primary place of employment (without the Employee’s
consent), whether by Employer or any successor in interest to Employer. No event
shall constitute “Good Reason” unless the Employee shall have notified the
Company in writing of the conduct allegedly constituting Good Reason and the
Company shall have failed to correct such conduct within thirty (30) days of the
date of its receipt of such written notice from the Employee. Moreover, unless
Employee shall have notified the Company of the conduct allegedly constituting
Good Reason within six months of the first occurrence of such conduct, then
Employee shall have waived his right to claim that such conduct constitutes
“Good Reason” under this Agreement.

 

(c) At-Will. At-will termination shall mean a termination by the Company where
it does not seek to establish Cause or by Employee without Good Reason. If the
Company exercises its right to terminate Employee without Cause, it shall
provide the Employee with 120-days prior written notice of the termination of
his/her employment (Notice of Termination), provided however, that at the
Company’s sole discretion, it may immediately relieve Employee from all duties
and responsibilities during the Notice Period. After receiving Notice of
Termination, the Employee must continue to perform all duties and
responsibilities, unless such duties are removed. If the Company exercises its
option to relieve Employee of duties after the Company has provided Notice of
Termination, then the Company shall continue to provide Employee with the basic
benefits generally applicable to the Company’s employees and base salary during
the Notice Period. If Employee exercises his/her right to terminate his/her
employment without Good Reason, the Employee agrees to provide the Company with
90-days’ prior written notice of the termination of his employment (Notice of
Termination). After receiving such Notice from the Employee, the Company retains
the right to accept Employee’s resignation, and hence, terminate the employment
relationship without the need for further payments, at an earlier date than
provided in the Employee’s Notice of Termination.

 

7. Severance Upon Termination.

 

(a) Upon termination of Employee’s employment under this Agreement by the
Company without Cause or by Employee for Good Reason (as defined hereunder),
then, in lieu of any further salary, bonus, or other payments for periods
subsequent to the Date of Termination, the Company shall pay to the Employee
severance equal to 120-days average monthly annual base salary1 less amounts
earned by Employee from substantially equivalent subsequent employment or work
as an independent contractor (“Subsequent Employment”)

 

--------------------------------------------------------------------------------

1 The average annual monthly base salary shall be calculated using the average
of the cash compensation received by Employee in the twelve months prior to the
Date of Termination.

 

3



--------------------------------------------------------------------------------

Employee covenants that, upon termination of his/her employment during the term
of this agreement by the Company without Cause or by Employee for Good Reason
(as defined hereunder), he/she will exercise his/her best efforts to find and
remain engaged in Subsequent Employment. Such severance payment shall be made
according to the Company’s normal payroll process spread out equally over the
severance period. Violation of this Agreement or the Business Protection
Agreement and/or failure to sign the Release and Waiver Agreement shall
immediately relieve the Company from its payment obligation under this paragraph
and entitle it to recover any amounts paid under this paragraph.

 

(b) If the Company terminates the Employee’s employment during the term of this
Agreement for Cause or if the Employee terminates his/her employment other than
for Good Reason, then the Company shall have no further payment obligations to
Employee.

 

(c) Except as it relates to the receipt of severance (which shall be solely
granted under the terms of this Agreement), this Agreement shall not affect any
payments due to Employee under applicable law as a result of the termination of
his/her employment (such as payment of earned wages).

 

8. Return of Documents. Employee understands and agrees that all equipment,
records, files, manuals, forms, materials, supplies, computer programs, and
other materials furnished to the Employee by Employer or used on Employer’s
behalf, or generated or obtained during the course of his/her employment shall
remain the property of Employer. Upon termination of this Agreement or at any
other time upon the Company’s request, Employee agrees to return all documents
and property belonging to the Company in his/her possession including, but not
limited to, customer lists, contracts, agreements, licenses, business plans,
equipment, software, software programs, products, work-in-progress, source code,
object code, computer disks, Confidential Information, books, notes and all
copies thereof, whether in written, electronic or other form. In addition,
Employee shall certify to the Company in writing as of the effective date of
termination that none of the assets or business records belonging to the Company
is in his/her possession, remain under his control, or have been transferred to
any third person.

 

9. Confidential Information/Non-Competition. By virtue of his/her employment,
Employee will have access to confidential, proprietary and trade secret
information, the ownership and protection of which is very important to the
Company. Employee hereby agrees to enter into a Business Protection Agreement
with the Company concurrent with his/her entry into this Agreement. The Business
Protection Agreement is attached as Exhibit A hereto.

 

10. Release of Claims. As a precondition to receipt of the severance provided in
Section 7(a) of this Agreement, Employee acknowledges and understands that
he/she must sign a Waiver and Release of Claims Agreement. Such Agreement shall
be substantially similar to the Agreement attached as Exhibit B. Employee
understands that he/she will not be entitled to receive any payments under this
Agreement until he/she executes and delivers the Waiver and Release of Claims
Agreement, and the revocation period set forth in the Waiver and Release of
Claims Agreement has run.

 

11. Assignment. This Agreement is personal, and is being entered into based upon
the singular skill, qualifications and experience of Employee. Employee shall
not assign this

 

4



--------------------------------------------------------------------------------

Agreement or any rights hereunder without the express written consent of
Employer which may be withheld with or without reason. This Agreement will bind
and benefit any successor of the Employer, whether by merger, sale of assets,
reorganization or other form of business acquisition, disposition or business
reorganization.

 

12. Notices. Any Notice of Termination or notice of good reason shall be in
writing and shall be deemed to have been given or submitted (i) upon actual
receipt if delivered in person or by facsimile transmission with confirmation of
transmission, (ii) upon the earlier of actual receipt or the expiration of two
(2) business days after sending by express courier (such as U.P.S. or Federal
Express), and (iii) upon the earlier of actual receipt or the expiration of
seven (7) business days after mailing if sent by registered or certified mail,
postage prepaid, to the parties at the following addresses:

 

To the Company:   

The Nautilus Group, Inc.

1400 NE 136th Avenue

Vancouver, WA 98684

Attention: Human Resources

With a Copy to:   

Garvey, Schubert & Barer

1191 Second Avenue, 18th Floor

Seattle, WA 98101-2939

Attention: Anne F. Preston

To Employee:   

Stephen Eichen

13521 SE 57th Street

Bellevue, WA 98006; or last address Shown on the records of the Company

 

Employee shall be responsible for providing the Company with a current address.
Either party may change its address (and facsimile number) for purposes of
notices under this Agreement by providing notice to the other party in the
manner set forth above within ten business days.

 

13. Effect of Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach hereof. No waiver shall be valid unless in writing.

 

14. Entire Agreement. This Agreement, along with the Business Protection
Agreement attached as Exhibit A, sets forth the entire agreement of the parties
hereto and supersedes any and all prior agreements and understandings concerning
Employee’s employment by the Company. This Agreement may be changed only by a
written document signed by Employee and the Company.

 

15. Governing Law/Jurisdiction/Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive and procedural laws
of the State of Washington without regard to rules governing conflicts of law.
For all disputes under this Agreement, the parties agree that any suit or action
between them shall be instituted and commenced exclusively in the state courts
in Clark County or King County Washington (U.S.A)

 

5



--------------------------------------------------------------------------------

or the United States District Court for the Western District of Washington,
sitting in Seattle, Washington. Both parties waive the right to change such
venue and hereby consent to the jurisdiction of such courts for all potential
claims under this Agreement.

 

16. Acknowledgment. The Employee acknowledges that he/she has read and
understands this Agreement, that he has had the opportunity to consult with an
attorney regarding the terms and conditions hereof, and that he/she accepts and
signs this Agreement as his/her own free act and in full and complete
understanding of its present and future legal effect.

 

Employee understands that this offer is contingent upon Employee satisfying the
Company’s standard reference/background check. The reference/background check
varies depending on the position, but may include such items as a reference
check, a background check, and/or a drug test.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Employer: THE NAUTILUS GROUP, INC.

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

By  

 

--------------------------------------------------------------------------------

  Date Its  

 

--------------------------------------------------------------------------------

       

/s/ Stephen Eichen

--------------------------------------------------------------------------------

 

9-23-02

--------------------------------------------------------------------------------

    Employee   Date

 

6